Title: To Benjamin Franklin from William Hodge, 15 May 1778
From: Hodge, William
To: Franklin, Benjamin


His Excellency Doctor Franklin,
Cadiz May 15th 1778
I should not trouble your Excellency with writing, but having wrote to Mr. Deane immediately after my arrival here upon the 26th of March and having receiv’d no answer, makes me conjecture that He had taken his departure from Paris before the arrival of my letter. I shall take the liberty of inclosing to Your Excellency the Copies of two letters, which I sent to the Governour of this Place, the One of the 17th of April in regard of the English Consul claiming three Sailors belonging to Capt. Cunyngham, the Other of the 5th of May in respect of three American Prisoners having sworn ashore from a British Frigat that was laying in Cadiz Road. The three Seamen claimd by the English Consul from Capt. Cunyngham were born in England, but have been in America since they were Children, one of which had a Wife and several Children in Philadelphia. Yet the English Consul had the assurance to demand these Men as British Subjects. But my representing the situation of theise Men, together with my going Nine Miles distance to inform General O Reilly (who is Commander in Chief of this Province) of the affair, I got liberty for the Men to proceed in Capt. Cunyngham, or any other Vessel I thought proper to send them in. But in respect of the three American Prisoners, who made their escape from the British Frigat, I am sorry to inform your Excellency, that the Poor Fellows were dragged on board the Frigat by permission of the Governour, and very probably One or more of them sufferd death for desertion, they being obligd to enter on board the Frigat, when they were taken Prisoners, or otherwise were not allowd sufficient to subsist upon, as they informd me whilst ashore. The French Consul and Mr. Le Couteaulx my Merchant at this place, did me the favor to go to the Governour with me to represent these Men as Americans but the Governour replyd that the English Consul demanded the Men as British Seamen, and that unless The French Consul or Mr. Le Coutealx could demand them, He should let them go on board. The French Consul told the Governour that I was come in favor of the Sailors, the Governour answerd that I was a Stranger and unknown to him, and of consequence there being no proper Person to reclaim the Men, he could not prevent the Captain of the Frigat taking the Men on board. I hope Your Excellency sees the injustice and Cruelty of the Order given to the Capt. of the Frigat to take these Prisoners from a Neutral Port on board his Vessel. I cannot restrain informing Your Excellency likewise that many American Prisoners make their escape from Gibralter, and cadiz being one of the most Capital Sea Port towns in Europe, together with its being adjacent to Gibralter, the Prisoners always makes for this place, and are generally destitute of the means of supplying themselves with the necessaries of life. In this situation I found several since my arrival one of which being very ill, I was obligd to put him into the Hospital, where he still remains at a Livre per day. Many of these poor Men have been so distressed as to be Obligd to apply for Assistance from the English Consul. I beg my Compliments to be presto your Son, and accept the best Respects Most Excellent Sir, from Your Excellencys, Most Humble and Most Obedient Servant,
Wm. Hodge
 
Endorsed: Mr Hodge
Notation: Cadiz 17 avril 1778.
